Citation Nr: 1425904	
Decision Date: 06/09/14    Archive Date: 06/16/14	

DOCKET NO.  09-05 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative arthritis of the lumbar spine with stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and C. B., M.D.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Good or sufficient causing having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7017 (West 2002) and 38 C.F.R. § 20.900(c) (2013).

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's low back disability.  In pertinent part, it is contended that the Veteran's current low back pathology is the result of an incident in service, at which time the Veteran reportedly injured his lower back playing volleyball.  It is further contended that that same low back pathology was exacerbated by a rather serious motor vehicle accident on December 21, 1956, the date of the Veteran's discharge from service.  Significantly, to date, there exists no objective evidence that the motor vehicle accident in question actually occurred.  Moreover, by the Veteran's own admission, records of medical treatment provided him following that accident are unavailable.  

A review of service treatment records discloses that, in May 1953, during the Veteran's period of active military service, he was seen for a complaint of pain in his lower back of approximately one month's duration, which had reportedly begun while playing volleyball in boot camp.  At that time, a physical examination of the Veteran's back showed his pelvis to be level, with no evidence of any scoliosis or muscle spasm, and a full range of motion in all directions.  Tests of straight leg raising, hip tests, and sacroiliac tests were all within normal limits, though there was some point tenderness on the right side at the spinous process of the fourth lumbar vertebra.  At the time, the Veteran was injected with 10 cc's of 1 percent Procaine with Wydase.  Approximately three days later, the Veteran indicated that he had received enough relief from the aforementioned injection, felt better, and did not desire another injection.  Recommended at the time was that the Veteran sleep on a firm bed.  The remainder of the Veteran's service treatment records are negative for any evidence whatsoever of back problems.  Moreover, at the time of a service separation examination in December 1956, a physical examination of the Veteran's spine and musculoskeletal system was entirely within normal limits, and no pertinent diagnosis was noted.

In point of fact, the Veteran's initial claim for service connection for his low back pathology was received no earlier than March 2007.  Moreover, the earliest clinical indication of the presence of potentially chronic low back pathology is revealed by a private medical record dated in May 2002, at which time the Veteran complained of problems with his back and lower extremities which had begun in January of that same year "for no apparent reason."  Noted at the time was that the Veteran's past medical history was remarkable for a serious car injury in 1956, which "eventually stabilized," followed by a long term course of therapy with another private physician.  Following examination, the evaluating physician was of the opinion that the Veteran was dealing with a problem of spinal stenosis likely at the level of the 5th lumbar vertebra, which had probably been set in motion with his increased activity level in terms of standing and doing patient treatment over a long period of time (the Veteran had been working as a psychologist).  According to the examining physician, the Veteran had likely developed a segment from his old injury "many years ago" which had been set in motion, and was beginning to behave "in a stenotic fashion."

Over the course of the current appeal, various medical practitioners have offered their opinions that the Veteran's current low back pathology is in some way related to his period of active military service.  However, in October 2007, a VA physician, following a full review of the Veteran's claims folder and medical records, as well as an in-depth examination of the Veteran, offered his opinion that it was "most plausible" that the Veteran's current medical problem with low back pain and spinal stenosis was due to "age appropriate degenerative changes of the lumbar spine from wear and tear with his civilian occupation over the course of 49 years."  Significantly, based on available evidence, it would appear that the VA physician who examined the Veteran was a specialist in internal medicine, and not in orthopedic surgery.

Based on the aforementioned, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.  Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran, with a request that he provide the full name and address of any medical practitioner who provided treatment for his low back problems during the period from December 1956 (the date of his discharge) to May 2002 (the date of the first clinical evidence of arguably chronic low back pathology).  Following receipt of that information, the AOJ should contact the practitioners in question, with a request that they provide copies of any and all records of their treatment of the Veteran during the period in question.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to October 2013, the date of the most recent VA evidence of record, should then be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran should then be afforded a VA examination by an orthopedic surgeon in order to more accurately determine the exact nature and etiology of his current low back pathology.  This examination should be conducted by an orthopedic surgeon who has not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the aforementioned examination, the examining orthopedic surgeon should specifically comment as to whether the Veteran's current low back pathology (to include degenerative joint and/or disc disease) at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  In offering this opinion, the examiner should specifically take into account the various opinions by private and VA examiners regarding the nature and etiology of the Veteran's current low back pathology.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA (including Capri records) and Veterans Benefits Management System electronic records, have been reviewed.

4.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the orthopedic examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

5.  The AOJ should then readjudicate the Veteran's claim for service connection for a low back disability (to include degenerative arthritis of the lumbar spine with stenosis).  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in August 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



